


110 HR 5836 IH: Students in Business Development in Africa Assistance Act

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5836
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to authorize
		  the President to provide assistance to establish partnerships between
		  businesses and postsecondary educational institutions in developing countries
		  in Africa to increase economic freedom and competitiveness, promote civil
		  society, and improve the quality of life in such countries.
	
	
		1.Short titleThis Act may be cited as the
			 Students in Business Development in Africa Assistance Act
			 of 2007.
		2.FindingsCongress finds the following:
			(1)There is a growing need in developing
			 countries in Africa to educate and properly train future business leaders in
			 such a way to help them adapt to the demanding complexities of leadership.
			(2)This growing need
			 has led to the call for Africa to develop and train the next generation of
			 leaders that will bring Africa forward into a peaceful and prosperous new
			 century and ensure that democracy lasts across the continent.
			(3)One of the ways to
			 help train the next generation of leaders is through entrepreneurial education,
			 entrepreneurship may be one of the most important channels through which
			 education raises economic productivity.
			(4)All youth should
			 be provided with the access to any and all opportunities to develop skills,
			 attitudes, and abilities that are needed in later life that can lead to
			 entrepreneurship and leadership.
			(5)One of the goals
			 of educators should be to train students to become self-employed after
			 graduation and produce the goods and services that are needed locally, thereby
			 initiating significant internal economic activity.
			(6)It is important
			 that the youth be assisted to achieve higher levels of access and entry into
			 the economy as potentially self-employed people since there are simply not
			 enough employment opportunities within the private and public sectors for them
			 all.
			(7)Business and
			 management education is especially critical in Africa where, in the face of
			 huge shortages in both the private and public sectors, only 50 business schools
			 exist to serve nearly 800 million people, compared with 1,000 business schools
			 in India and 1,200 in the United States.
			(8)While many
			 institutions in Africa do offer a business certificate/degree, the training can
			 lack certain practical elements, which makes it difficult for graduates to
			 readily apply their skills in the real world.
			(9)Studies have shown
			 that globalization poses great challenges for education, training, and
			 enterprise development, but there are potential opportunities for positive
			 responses in policy and practice, one of which is the enhancement of
			 individual, societal, and enterprise learning.
			(10)Educational
			 institutions are not rapidly responding to this urgent challenge.
			3.Assistance to
			 establish partnerships between businesses and postsecondary educational
			 institutions in developing countries in AfricaChapter 1 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after
			 section 105 the following new section:
			
				105A.Assistance to
				establish partnerships between businesses and postsecondary educational
				institutions in developing countries in Africa
					(a)Assistance
				authorized
						(1)In
				generalThe President, acting through the Administrator of the
				United States Agency for International Development, is authorized to provide
				assistance, on such terms and conditions as the President may determine, to
				establish partnerships between businesses and postsecondary educational
				institutions in developing countries in Africa to further the education and
				entrepreneurship skills of students at such institutions in order to increase
				economic freedom and competitiveness, promote civil society, and improve the
				quality of life in such countries.
						(2)Role of
				nongovernmental organizationsIt is the sense of Congress that
				the President should provide an appropriate level of assistance under paragraph
				(1) through nongovernmental organizations, including non-profit organizations,
				that have a minimum of 30 years experience working to further the
				entrepreneurship skills of students at postsecondary educational
				institutions.
						(b)Activities
				supportedAssistance provided
				under subsection (a) shall, to the maximum extent practicable, be used
				to—
						(1)enable students at
				postsecondary educational institutions in developing countries in Africa to
				practice in the field what they are learning in the classroom and thereby
				acquire relevant business and management experience;
						(2)provide
				opportunities for individuals in developing countries in Africa who are unable
				to receive a formal education to benefit from the transfer of knowledge and
				skills by students described in paragraph (1); and
						(3)carry out other
				appropriate activities, including—
							(A)training students
				described in paragraph (1) and faculty to build sustainable programs;
							(B)institutionalizing
				and promoting sustainability of program leadership;
							(C)supporting the
				launch and development of new in-country operations;
							(D)investing in other
				United States assistance programs for long-term sustainability and support of
				African programs; and
							(E)demonstrating
				results and sharing best practices.
							(c)ReportThe President shall transmit to Congress a
				report on the implementation of this section for each of the fiscal years 2008
				through 2012. The report shall include an assessment of the impact of the
				assistance provided under subsection (a) and an analysis of the extent to which
				such assistance could be provided in other regions of the world.
					(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated to the President up to $800,000 for each of the fiscal years
				2008 through
				2012.
					.
		
